PER CURIAM.
This controversy is before us on a motion for appeal from a judgment for the defendant in a suit by the plaintiff to recover approximately $500, being the balance due on a conditional sales contract.
The defense was accord and satisfaction. Plaintiff’s principal ground for reversal is that the authority of its agent to enter into an agreement cancelling the debt was not proven. However, it appears from the record that the plaintiff’s agent had the ostensible authority to enter into' such an agreement, and by accepting the bill of sale executed by the owner of the automobile, the plaintiff ratified the contract concerning which defendant introduced competent testimony.
The question of consideration was raised by the pleadings, but lack of consideration was not established.
The motion for appeal is denied and the judgment stands affirmed.